Citation Nr: 9912450	
Decision Date: 05/06/99    Archive Date: 05/12/99

DOCKET NO.  97-32 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Huntington, West Virginia


THE ISSUE

Entitlement to an increased evaluation for spondylolysis, L-
5, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Wife


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel

REMAND

The veteran served from January 1975 to February 1978.  The 
Board has reviewed the record and finds that additional 
development is necessary prior to the completion of appellate 
review.

First, in November 1997 the veteran and his representative 
submitted a number of authorization and consent forms for the 
release of information to VA from health care providers who 
had treated the veteran for his lower back condition.  This 
was shortly before the RO transferred the appeal to the 
Board, and the record does not indicate that the RO attempted 
to obtain these records.  The veteran also testified in his 
September 1998 hearing before the undersigned member of the 
Board that he had been treated at the VA Medical Center (MC) 
Pittsburgh, Pennsylvania.  

Second, the veteran testified in September 1998 that his VA 
treating physicians have opined that the pain radiating into 
his left and right legs is the result of his service-
connected lower back condition.  The evidence of record 
presents conflicting diagnoses with regard to this pain.  A 
March 1997 VA examination report shows a diagnosis of chronic 
low back pain with right sciatica, but private and VA 
outpatient records show, inter alia, normal neurological 
results but a questionable disc problem.

The duty to assist "may, under appropriate circumstances, 
include a duty to conduct a thorough and contemporaneous 
medical examination.  VA regulations specifically require the 
performance of a new medical examination ... [when] 'evidence 
indicated there has been a material change in a disability or 
that the current rating may be incorrect.'"  Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994) (quoting 38 C.F.R. 
§ 3.327(a)).  In addition, "where the record does not 
adequately reveal the current state of the claimant's 
disability and the claim is well grounded, the fulfillment of 
the statutory duty to assist requires a thorough and 
contemporaneous medical examination."  Allday v. Brown, 7 
Vet. App. 517, 526 (1995); see Snuffer v. Gober, 10 Vet. App. 
400 (1997).  A claim for an increased evaluation is generally 
regarded as a well-grounded claim when the veteran indicates 
that his disability has increased in severity.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-3 (1992).

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to his claim, and to ensure 
full compliance with due process requirements, this case is 
REMANDED to the RO for the following actions:

1.  The RO should request from the health 
care providers identified on the VA forms 
submitted in November 1997 and from VA 
facilities identified by the veteran, 
including the VAMC Pittsburgh, 
Pennsylvania, legible copies of all 
medical records of treatment and 
evaluation accorded the veteran for his 
lower back condition. 

2.  The RO should give the veteran an 
opportunity to submit medical expert 
opinions concerning whether his left and 
right leg symptoms are related to his 
service-connected lower back condition.

3.  The RO should afford the veteran a VA 
examination to determine the nature and 
extent of his service-connected lower 
back condition.  All indicated tests and 
studies should be accomplished.  The 
claims folder must be made available to 
the examiner for review.  The examiner 
should record pertinent medical 
complaints, symptoms, and clinical 
findings, including active and passive 
range of motion, and comment on the 
functional limitations, if any, caused by 
the veteran's service-connected lower 
back condition.  The examiner should 
provide explicit responses to the 
following questions: 

(a)  Does the service-connected 
condition cause weakened movement, 
excess fatigability, or incoordination, 
and if so, can the examiner comment on 
the severity of these manifestations on 
the ability of the veteran to perform 
average employment in a civil 
occupation?  If the severity of these 
manifestations can not be quantified, 
the examiner should so indicate. 

(b)  With respect to the subjective 
complaints of pain, the examiner should 
specifically comment on whether pain is 
visibly manifested on movement of the 
joints; the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service-connected condition; the 
presence or absence of changes in 
condition of the skin indicative of 
disuse due to the service-connected 
disorder; or the presence or absence of 
any other objective manifestation that 
would demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected condition. 

(c)  The examiner is also requested to 
indicate whether or not there is any 
non-service-connected disability that 
has an impact on the functional capacity 
affected by the service-connected 
condition.  If so, the examiner should 
indicate the functional impairment that 
is due to the service-connected 
disability alone.  If the functional 
impairment created by the nonservice-
connected problem can not be 
dissociated, the examiner should so 
indicate.

(d)  The examiner should offer an 
opinion as to the presence of any 
sciatica or radiculopathy in the lower 
extremities and comment on whether these 
manifestations, if present, are related 
to the veteran's service-connected lower 
back condition, i.e., spondylolysis L5.

4.  The RO should again review the 
veteran's claim for an increased 
evaluation for his service-connected 
lower back disability.  If the decision 
remains in any way adverse to the 
veteran, he and his representative should 
be furnished with a supplemental 
statement of the case and with a 
reasonable period of time within which to 
respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
need take no action until he is so informed.  He may present 
additional evidence or argument while the case is in remand 
status at the RO.  Cf. Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).  The appellant is hereby notified that it is the 
appellant's responsibility to report for the examination and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (1998).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



